 In the Matter of GLENN L. MARTIN COMPANYandINTERNATIONALUNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURAL IMPLE-MENT WORKERS OF AMERICA, UAW-CIOCase No. R-5445--Decided June 11, 11943Mr. Earle K. Shawe,for the Board.Mr. Charles C. C. Evans;of Baltimore, Md., for the Company.Leider,Witt cQ Cammer, by Mr. Harold I. Camvaer,of 'New YorkCity,Mr. Maurice Sugar,of Detroit, Mich., andMr. Nicholas Dragon,of Baltimore, Md., for the UAW-CIO.Mr. Paul R. HutchingsandMr. J. E. Poulton,of Washington, D. C.,for'the I. A. M.Mr. Dulany Foster,of Baltimore, Md., for the Association.Mr. Louis Cokin,of counsel to the Board. .DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Union, United Automo-bile, Aircraft and Agricultural Implement Workers of America, hereincalled the UAW-CIO, alleging,that a question affectingcommercehad arisen concerning the representation of employees of Glenn L.Martin Company, Middle River, Maryland, herein called, the Com-pany, the National LaborRelationsBoard provided for an appropriate-hearing upon due notice before Will Maslow, Trial Examiner.Saidhearing was held at Baltimore, Maryland, on May 27 and 28, 1943.At the commencement of the hearing, the Trial Examiner grantedmotions of International Association of Machinists, herein called theI.A. M., and Middle River Aeronautical Employees Association, In-corporated, herein called the Association, to intervene.The Board,the Company, the UAW-CIO, the I. A. M., and the Association ap-peared at and participated in the hearing.'All parties were afforded1Although the Pattern Makers League of North America and International Brotherhoodof Firemen,Oilers,Powerhouse Operators, Ice Plant Employees,and Maintenance Men,Local No. 341,were served with notice of hearing,they did not appear50 N LR. B., No. 63.412 GLENN L. MARTIN COMPANY413,full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.During the courseof the hearing, the Company moved to dismiss the petition on theground that the UAW-CIO failed to make a substantial showing ofrepresentation.Decision thereon was reserved for the Board.Forreasons appearing below, the motion is denied.During the courseof-the heariiig, counsel for the UAW-CIO moved to have the Trial'Examinerinvestigate additional authorization cards.The Trial Ex-aminer reserved ruling.The motion is hereby denied.The TrialExaminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.On June 4, 1943, the I. A. M. and the Company filed briefs whichthe Board has considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYGlenn L. Martin Company is a Maryland corporation with its prin-cipal operations at Middle River, Maryland, where it operates thelargest single aircraft plant in the United States.During 1942, theCompany purchased raw materials from points outside the State ofMaryland valued in excess of $100,000,000.During the same period,the Company manufactured and distributed airplanes and airplaneparts to points outside the State of Maryland valued in excess of$250,000,000.The Company admits, for the purposes of this pro-ceeding, that it is engaged in commerce within the meaning of theNational Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational Union, United Automobile, Aircraft and AgriculturalImplement Workers of America, is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.-International Association of Machinists is a labor organization,.admitting to membership employees of the Company.Middle River Aeronautical -Employees Association, Incorporated,is an unaffiliated labor. organization, admitting to membership em-ployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the UAW-CIO as the exclusivecollective bargaining representative of its employees until such timeas the UAW-CIO is certified by the Board. 414iD'ECISIO'NS OF NATIONAL: LA,BOiR.REiLAT10NS 'BOARD'A statement of 'the Regional Director, introduced into evidenceat the hearing,, indicates that the UAW-CIO represents a substantialnumber of employees in the unit hereinafter, found to be appropriate.2We find that a question affecting comniercehas arisenconcerning'the representation of employees of the Company, within themeaningof Section 9 (c) and Section2 (6) and(7) of the Act.IV. THE APPROPRIATE UNITThe UAW-CIO contends that all production, maintenance, cafe-teria, and garage employees of the Company in the Baltimore, Mary-land, area, including employees employed by the Company but work-iiig'at the Crown Cork 'and Seal Plant at Baltimore, leaders andworking leaders, but excluding supervisory employees above the rankof leaders, employees assigned to the office and wearing office badges,plant or office clerical employees (but not shop timekepers, stockchasers and expediters), plant protection employees, plant'and equip-ment enginers, accounting department employees, marine departmentemployees, time-keeping department employees (but not departmentaltimekeepers, who check time on thefloor), building and field engineers('but not laborers in said department), tool design and tool engineeringemployees, purchase and proOhrement department employees (butnot raw stores, shipping, and receiving employees), engineering de-partment employees, technical and industrial engineers, and laborcontrol, employees, personnel department employees, executives' chauf-ifeurs, sub-contracting department employees, employees engaged inairport operations (but not mechanics), first-aid, hospital, and medicalemployees, technical laboratory and research employees (but not non-professional and non-technical employees), office production and plan-ning employees (but not employees who work on the plantfloors),and industrial relations department employees, constitute an appro-priate unit.The only controversy with respect to the unit concernsleaders.The Company employs approximately 1,500 employees designatedby it as leaders.The UAW-CIO and the I. A. M. would include2 The statement sets forththat the UAW-CIO presented authorization cards bearing thenames of 23 75,percent of the employees on the March 26, 1943,pay roll ofthe Company.It further shows that the Association has authorization cards signed by 9.35 percent ofthe employees on the March 26, '1943, pay roll ' Duplications representing designations onbehalf ofthe UAW-CIO and the Association represent 2 74. percent of the names on thatpay roll.The I A. M presented authorization cards bearing apparently genuine signaturesof 4 5percent of the employees on the March 26, 1943,pay rollThe Companymoved to dismisstheUAW-CIO petition upon the ground that theUAW-CIO's 23 75percent showing,as indicated on the,said statement, was not substantial.In findingthat the UAW-CIO hasmade a substantial showing, wehavetaken into consid-eration theCompany's high labor turnover, as well as the results of the check of,theAssociation's andthe I A.M's authorization cardsThe said motionof theCompany ishereby denied,SeeMatter of Douglas An craftCompany,Ive (El Segundo Division)'andInternational Association of Maclunzsts,Aeronautical District Lodge 22,AFL,49 N L. R B:819 GLENN 'L. MARTIN: COMPANY415such'employees in the unit, while the Company and the Associationwould exclude them.Each-of the leaders has from 6 to 30 people under him and- isresponsible for their productive labor.The leaders recommend in-creases in pay and discharge of their subordinates, and are chargedwith the duty of making one of the ratings on the Company's regularmerit-rating forms.. The leaders spend a majority of their time per-forming supervisory functions and represent the Company in thehandling of grievances with their subordinates.The time workedby the leaders is charged by the Company to overhead rather thanproduction.The leaders attend regular supervisory, meetings con-ducted by the Company.We find that leaders are supervisory em-ployees and we shall exclude them from the unit.3We find that all production, maintenance, cafeteria, and garageemployees of the Company in the Baltimore, Maryland, area, includ-ing employees employed by the Company but working at the CrownCork and, Seal Plant at Baltimore and working leaders, but exclud-ing leaders and supervisory employees above the rank of leaders,employees assigned to the office and wearing office badges, plant oroffice clerical employees (but not shop timekeepers, stock chasersand expediters), plant protection employees, plant and equipmentengineers, accounting department employees, marine department em-ployees, time-keeping department employees (but not departmentaltimekeepers who check time on the floor), building and field engineers(but not laborers in said department), tool design and tool engineeringemployees, purchase and procurement department employees (but notraw stores, shipping, and receiving employees), engineering depart-ment employees, technical and industrial engineers and labor controlemployees, personnel department employees, executives' chauffeurs,sub-contracting department employees, employees engaged in airportoperations' (but not mechanics), first-aid, hospital, and medical em-ployees, technical laboratory and research, employees (but not non-professional and - non-technical employees), office production and -planning employees (but not employees who work on the plant floors);and industrial relations department employees, constitute a unit appro-priate for the purposes of collective bargaining, within the meaningof Section 9 (b) of the Act.V.THEDETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot among8 All parties agree, the record indicates,and we,find that working leaders are notsupervisory employees.They have no authority to recommend the discipline or dischargeof other employees. 416DECIISIIONS OP NATIONAL LABOR RELATIONS BOARD,the employees in the appropriate units who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.The UAW-CIO requests that it appear on the ballot as "UAW-CIO."The I. A. M. requests that -it appear on. the ballot as=Interna-tional Association of Machinists, I: A. M." , The requests are herebygranted.DIRECTION OF ELECTIONtiBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct and pursuant to Article III, Section 9, of National Labor Rela-tionsBoard Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes.of collective bargaining' with Glenn L., MartinCompany, Middle River, Maryland, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom .the date of this Direction, under the direction and supervision ofthe Director of the Field Division, acting in this matter as agent forthe National Labor Relations Board, and subject to Article III,Section 10, of said Rules and Regulations, among the employees in theunit found- appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laidoff, and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding any whohave since quit or been discharged for cause, to determine whetherthey desiie to be represented by the UAW-CIO, or by InternationalAssociation of Machinists, I. A. M., or by Middle River AeronauticalEmployees Association Incorporated, for the purposes of collectivebargaining, or by none of said organizations.-